Title: Vergennes to the Commissioners, 4 May 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


     
     Versailles, 4 May 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:308 (French); 4:90 (JA’s translation). Vergennes announced that JA would be presented to Louis XVI on 8 May and invited the Commissioners to dine with him on that day.
     For JA’s account of his presentation, see Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:309–310; 4:92–93. JA informed Arthur Lee of Vergennes’ announcement and invitation in a letter of 5 May (MH-H: Lee Papers). The Commissioners acknowledged Vergennes’ letter and accepted his invitation in a letter to him of the 6th (Dft, PPAmP: Franklin Papers).
    